Exhibit 10.2

 

[Momenta Pharmaceuticals, Inc. Letterhead]

 

 

September 7, 2005

 

 

Peter Barton Hutt, Esq.

c/o Covington & Burling

1201 Pennsylvania Avenue, NW

Washington, DC  20004

 

Re:  Consulting Agreement – 3rd Renewal

 

Dear Mr. Hutt:

 

Reference is made to the Consulting Agreement effective dated September 18, 2002
between Momenta Pharmaceuticals, Inc. (formerly Mimeon, Inc.) (“Company”) and
you (“Consultant”), as exended and amended by the renewal agreements dated
September 29, 2003 and October 4, 2004 (collectively, the “Agreement”). 
Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Agreement.  The parties hereby amend the Agreement as
follows:

 

1.  Pursuant to Section 4 of the Agreement, Company and Consultant hereby agree
to extend the Term of the Agreement for one additional year, commencing on
September 18, 2005 and terminating on September 17, 2006 (the “3rd Renewal
Period”).  Except as otherwise agreed to in this Letter Agreement, the same
terms and conditions as are set forth in the Agreement shall apply to the
rendering of Consulting Services during the 3rd Renewal Period.

 

2.  As compensation for the Consulting Services during the 3rd Renewal Period,
Consultant will be granted an additional non-statutory stock option to purchase
4,000 shares of the Common Stock of the Company, at an exercise price equal to
the fair market value of a share of Common Stock on the date of grant by the
Company, exercisable within three (3) years of the date of grant, with such
option to vest in 12 equal monthly installments with the first installment
vesting one month from the date of grant.

 

3.  Paragraph 1 of Schedule A of the Agreement is hereby deleted in its entirety
and hereby replaced with the following:

 

“1.                                 Description of Consulting Services.

 

--------------------------------------------------------------------------------


 

The Consultant shall provide such consulting services at the Company reasonably
requests in connection with regulatory strategies for drug development and the
operation of the Company’s business.”

 

4.  All other terms and conditions of the Agreement shall remain in full force
and effect during the 3rd Renewal Period.

 

If the foregoing is in conformity with your understanding, please sign both
copies of this letter agreement and return to us for counter-signature,
attention:  Lisa Carron Shmerling, Deputy General Counsel.  This letter
agreement shall be deemed to be binding and effective, upon the terms specified
herein, as of the date of the final signature below.

 

 

Very truly yours,

 

 

 

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Richard P. Shea

 

 

 

Chief Financial Officer

 

 

 

 

 

Date:

September 22, 2005

 

 

 

 

 

 

 

Agreed and accepted:

 

 

 

 

 

By:

 

/s/ Peter Barton Hutt

 

 

 

Peter Barton Hutt, Esq.

 

 

 

Date:

 

September 22, 2005

 

 

--------------------------------------------------------------------------------